Case 1:20-cv-14424-RMB-MJS Document 20-1 Filed 12/04/20 Page 1 of 4 PageID: 156



 David H. Kupfer
 COOLEY LLP
 55 Hudson Yards
 New York, NY 10001-2157
 Telephone: (212) 479-6000

 Michael G. Rhodes (Pro Hac Vice)
 Angela L. Dunning (Pro Hac Vice)
 COOLEY LLP
 101 California Street, 5th Floor
 San Francisco, California 94111-5800
 Telephone: (415) 693-2000

 Bobby A. Ghajar (Pro Hac Vice)
 COOLEY LLP
 1333 2nd Street
 Santa Monica, California 90401
 Telephone: (310) 883-6400

 Attorneys for Defendant Plaid Inc.

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


 THE TORONTO-DOMINION BANK,                             Civil Action No. 1:20-cv-14424-RMB-JS
                    Plaintiff,

        v.                                              STIPULATION EXTENDING TIME TO
 PLAID INC.,                                             ANSWER, MOVE, OR OTHERWISE
                                                            RESPOND TO COMPLAINT
                    Defendant.


        Plaintiff The Toronto-Dominion Bank (“TD”) and Defendant Plaid Inc. (“Plaid,” and

 together with TD, the “Parties”), hereby agree and stipulate that good cause exists to request an order

 from the Court extending Plaid’s time to respond to the Complaint.

        WHEREAS, on October 14, 2020, TD filed a Complaint for Trademark Counterfeiting,

 Trademark Infringement, False Designation of Origin, False Advertising, and Unfair Competition

 under the Lanham Act, 15 U.S.C. § 1051, et seq. and New Jersey statutory and common law.

        WHEREAS, the Complaint was served on Plaid on October 16, 2020.


                                                                   STIPULATION AND [PROPOSED] ORDER
                                                                               1:20-CV-14424-RMB-JS
Case 1:20-cv-14424-RMB-MJS Document 20-1 Filed 12/04/20 Page 2 of 4 PageID: 157



        WHEREAS, Plaid’s response to the Complaint was originally due on November 6, 2020.

        WHEREAS, on November 4, 2020, the Honorable Magistrate Judge Joel Schneider entered

 a stipulated order extending Plaid’s deadline to respond to the Complaint to December 7, 2020.

        WHEREAS, the Parties are engaged in ongoing discussions regarding a possible resolution

 and believe that, in the interest of efficiency and judicial economy, good cause exists to defer Plaid’s

 response deadline to January 29, 2021 to allow the parties to continue discussions.

        WHEREAS, this is the second extension of time requested by the Parties in this action, and

 the requested extension will not affect any other dates or deadlines in the case.

        NOW, THEREFORE, the Parties, subject to Court approval, hereby stipulate as follows:

            1. Plaid’s obligation to answer, move to dismiss, or otherwise respond to the Complaint

 is extended until January 29, 2021;

            2. Nothing in this stipulation shall be construed as a waiver of any party’s rights or

 positions in law or equity, or as a waiver of any defenses that Plaid would otherwise have to the

 Complaint, including, without limitation, jurisdictional defenses.

        IT IS SO STIPULATED.

  Dated: December 4, 2020                         FINNEGAN, HENDERSON, FARABOW,
                                                  GARRETT & DUNNER LLP

                                                  By: /s/ Samuel V. Eichner
                                                      Samuel V. Eichner (Bar No. 902302012)
                                                      Douglas A. Rettew (pro hac vice to be filed)
                                                      Jessica L. Hannah (pro hac vice to be filed)
                                                      901 New York Avenue, NW
                                                      Washington, D.C. 20001-4413
                                                      (202) 408-4000 (phone)
                                                      (202) 408-4400 (fax)
                                                      Email: samuel.eichner@finnegan.com
                                                      Email: doug.rettew@finnegan.com
                                                      Email: jessica.hannah@finnegan.com

                                                       Attorneys for Plaintiff The Toronto-Dominion
                                                       Bank


                                                                    STIPULATION AND [PROPOSED] ORDER
                                                   2                            1:20-CV-14424-RMB-JS
Case 1:20-cv-14424-RMB-MJS Document 20-1 Filed 12/04/20 Page 3 of 4 PageID: 158



  Dated: December 4, 2020             COOLEY LLP

                                      By: /s/ David H. Kupfer
                                          David H. Kupfer
                                          55 Hudson Yards
                                          New York, NY 10001-2157
                                          Telephone: (212) 479-6000
                                          Email: dkupfer@cooley.com

                                           Michael G. Rhodes (Pro Hac Vice)
                                           Angela L. Dunning (Pro Hac Vice)
                                           COOLEY LLP
                                           101 California Street, 5th Floor
                                           San Francisco, California 94111-5800
                                           Telephone: (415) 693-2000
                                           Email: rhodesmg@cooley.com
                                           Email: adunning@cooley.com

                                           Bobby A. Ghajar (Pro Hac Vice)
                                           COOLEY LLP
                                           1333 2nd Street
                                           Santa Monica, California 90401
                                           Telephone: (310) 883-6400
                                           Email: bghajar@cooley.com

                                           Attorneys for Defendant Plaid Inc.




                                                       STIPULATION AND [PROPOSED] ORDER
                                       3                           1:20-CV-14424-RMB-JS
Case 1:20-cv-14424-RMB-MJS Document 20-1 Filed 12/04/20 Page 4 of 4 PageID: 159



                                 [PROPOSED] ORDER


       Pursuant to stipulation, IT IS SO ORDERED.




  DATED: _______________, 2020


                                        HONORABLE JOEL SCHNEIDER
                                        UNITED STATES MAGISTRATE JUDGE




                                                     STIPULATION AND [PROPOSED] ORDER
                                           4                     1:20-CV-14424-RMB-JS
